Title: To James Madison from Thomas Cooper, 4 October 1811
From: Cooper, Thomas
To: Madison, James


Dear SirNorthumberland October 4. 1811
About two years ago, I requested you to procure for me, by means of Gen. Armstrong, or Mr Warden, some books on Chemistry and Mineralogy, which the irregularity of intercourse between this Country and France, prevented me from obtaining. You were so kind as to write on the subject to Paris and directed the amount of what the books might cost, to be paid by one or other of those Gentlemen on your credit.
From Gen. Armstrong or Mr Warden, I have never received one line of communication. About two months ago, I heard accidentally that Mr Duane Editor of the Aurora, had received from France some books corresponding to the List I took the Liberty of sending to you. I stated the case (your kind interference, and the titles of the Books I had sent for) in a note to my friend Dr. Armstrong, with a request he would transmit it to his brother the General. He did so. But hitherto neither he or I, have received a line in answer.
Under these circumstances, I have taken the Liberty of writing to you, lest the books may have been mistakenly sent to a wrong destination, and you charged with their Amount. That Duane has received some such books, I know, because he sent Loysel sur L’Art de la Verrerie to my son in Law in the City for me to translate if I thought fit; I had already translated it; but my proposed publication has been neglected in consequence of my continual expectation of the books I looked for. Soon after the last April Session, the Legislature of Pennsylvania addressed the Governor to remove me from my situation as Judge, which I had held 8 years, as I thought reputably to myself and usefully to the Country. An account of the proceedings in my case, I shall take the liberty of sending by young Mr Nourse who is on a visit in this Town. I do not expect that you should peruse it, for you have occupations for your valuable time far more important. But I have a right to say that I have lost no friend on the bench or at the Bar; and the encreased and flattering attentions of the late Governor McKean and Mr Dallas, both known to you, assure me, that my offence must have been in reality of a nature purely political, and I am conscious of none.
In June, the Trustees of Carlisle College (Dickinson College) made me the voluntary offer of the Chemical Chair in that Institution, which I accepted. I am here (Northumberland) on a visit only to my friend Mr Priestley during the Vacation: so that if you should find occasion to say any thing on the subject of this letter, be good enough to direct to me as Chemical Professor at Dickinson College, Carlisle. I remain with true respect Dear Sir Your obliged friend and Servant
Thomas Cooper
